Citation Nr: 0332364	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  01-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, to include degenerative joint 
disease.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
shortening of the left lower extremity

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1937 to 
November 1938, from January 1940 to August 1945, from 
December 1945 to April 1947 and from October 1948 to May 
1961.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for back injury, to include degenerative 
joint disease, a left leg condition, a bilateral hip 
disorder, hypertension and sinusitis.  In the August 2001 
supplemental statement of the case, the RO reopened the 
veteran's claims for service connection for a back injury and 
a left leg condition secondary to a back injury in service on 
the basis of new and material evidence but then denied the 
claim on the merits following a de novo review of the record.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  Therefore, the Board must first determine whether new 
and material evidence has been submitted prior to 
adjudicating the claim on the merits.

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for sinusitis and hypertension will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  In a February 1993 rating action, service connection was 
denied for residuals of a back injury, including degenerative 
joint disease.  The veteran did not appeal that decision.

2.  In an August 1999 rating action, service connection was 
denied for left leg shortening and bilateral hip replacement 
secondary to lumbar concussion, and it was also determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim of service connection for 
residuals of a back injury.  The veteran did not file a 
timely substantive appeal from that decision.  

3.  Evidence has been presented since the August 1999 RO 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claims of service 
connection for a back injury, to include degenerative joint 
disease, shortening of the left lower extremity and a 
bilateral hip disability.


CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for back injury, 
to include degenerative joint disease, shortening of the left 
lower extremity, and a bilateral hip disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

With regard to the issue of whether new and material evidence 
has been presented to reopen the claims of entitlement to 
service connection for residuals of a back injury, to include 
degenerative joint disease, shortening of the left lower 
extremity and a bilateral hip disorder, the Board finds that 
the RO has fully satisfied its duties of notice and 
assistance and that sufficient evidence is of record to 
decide the those claims.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
veteran, given the favorable nature of the Board's decision 
with regard to this issue.  No further assistance in 
developing the facts pertinent to the issue is required. 


II.  New and material evidence

In a February 1993 rating decision, the RO denied service 
connection for a back condition, including residuals of a 
back injury and degenerative joint disease.  It was noted 
that the service medical records showed that the veteran 
sustained a concussion to the lumbar region in December 1944.  
It was determined that this injury was healed with no 
residual disability prior to separation from active duty in 
1961. Service connection was also denied for hypertension 
with right bundle block and for sinusitis on the basis that 
those conditions developed more than one year after discharge 
and were not shown to have been incurred in or aggravated by 
service.  The veteran did not appeal that decision.  

By rating action in August 1999, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back injury and also denied 
service connection for left leg shortening and bilateral hip 
replacement secondary to lumbar concussion.  The veteran 
submitted a notice of disagreement as to those issues 
November 1999 and a statement of the case was issued in March 
2000.  The veteran did not file a substantive appeal as to 
those issues.  

In August 2000, the veteran submitted a request to reopen a 
claim for service connection for a back injury, to include 
degenerative joint disease, a left leg condition, bilateral 
hip replacement, sinusitis and hypertension.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2003).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)(2003).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2003).  As the 
veteran did not file a substantive appeal with regard to the 
March 1993 rating decision which denied service connection 
for a heart condition, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence at the time of the August 1999 rating decision 
included the service medical records which show that the 
veteran was treated for concussion to the head and lumbar 
region following a shell blast in December 1944.  He received 
a Purple Heart.  He was treated for complaints of low back 
pain from December 1944 to February 1945.  X-rays of the 
spine were normal.  The veteran seen for complaints of back 
pain after bending over to get paper out of a file cabinet in 
March 1960 and the impression was acute lumbosacral strain. 
He was seen in May and July 1960 for recurrence of 
lumbosacral strain.  On separation examination in March 1961, 
the clinical evaluation of the spine was normal.  

The evidence also included private outpatient treatment 
records dated from May 1963 to April 1989 that show that the 
veteran was seen beginning in May 1963 for complaints of back 
pain and he reported that he injured his back in service.  

VA outpatient records dated from January 1989 to June 1992 
include a March 1992 entry which noted complaints of chronic 
back pain due to a past injury.  The assessment included low 
back pain secondary to degenerative joint disease and injury.  

A December 1992 VA examination reported noted the back injury 
in service and the assessment was low back injury with low 
back pain radiating into the left ankle with numbness and 
tingling but with no loss of motion.

A July 1998 statement of Dr. Axelsen indicated that the 
veteran had leg length discrepancy that was secondary to an 
injury sustained in World War II and that contributed to his 
hip arthritis.  In a July 1999 statement, Dr. Axelsen 
indicated again that the leg length discrepancy was secondary 
to the inservice injury but that arthritis in the hip was not 
related to his back condition.

On VA examination in August 1999, the examiner indicated that 
the claims file was reviewed and summarized the veteran's 
history of a back injury during service.  The impression 
included short left leg extremity, developmental, 1/2 inch; 
idiopathic thorcolumnar scoliosis with rigid curves; 
degenerative arthritis and degenerative discopathy of the 
lumbar spine; degenerative disease of the lumbar facets; and 
bilateral hip replacement, remote.  The examiner concluded 
that disabilities were not related to the lumbar concussion 
in service.  It was concluded that the left leg condition was 
developmental and associated with scoliosis which are 
developmental or acquired spinal curvature most likely dating 
back to adolescence.  It was also concluded that the 
bilateral hip replacements were not related to the back 
condition or the back injury in service.  

New and material evidence has been received.  The new 
evidence includes a June 2001 statement of Dr. Mc Cubbin, who 
indicated that he treated the veteran from 1962 to 1966 for 
recurrent complaints of low back pain and left hip and leg 
pain.  The diagnoses were subluxation, 5th lumbar vertebra, 
chronic and sciatic neuralgia, left hip and left leg, chronic 
and recurrent.  It was noted that the prognosis was chronic 
and recurrent.  The new evidence also includes a July 2000 
statement of Dr. Axelsen indicating that a shortened left 
lower extremity and arthritis of the hips are related to the 
injury sustained in service.  A June 2001 statement of Dr. 
Axelson again noted the left leg length discrepancy which he 
found contributed to hip arthritis.  The veteran also 
submitted statements of two service comrades.  This evidence 
bears directly and substantially upon the specific matter 
under consideration and was not considered by the RO in its 
August 1999 decision.  Therefore, the additional medical 
records are so significant that they must be considered in 
order to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for a back injury, to include degenerative joint 
disease, shortening of the left lower extremity, and a 
bilateral hip disorder.


ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for a back injury, to 
include degenerative joint disease, a left leg condition, and 
a bilateral hip disorder are reopened and the appeal is 
allowed to this extent only.  


REMAND

In view of the above determination that the appellant's 
claims for service connection for a back injury, to include 
degenerative joint disease, shortening of the left lower 
extremity, and a bilateral hip disorder are reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claims, based on the evidence in its entirety. 

The Board has reviewed the record and finds that additional 
development of the evidence is warranted with regard to those 
claims and the issues of whether there is new and material 
evidence of reopen the claims of service connection for 
hypertension and sinusitis.  

As noted above, the VCAA modified VA's duty to notify and 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  As no document 
of record meets the specific notice requirements enacted by 
the VCAA, further development is needed.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers, not previously 
identified, from whom he has received 
treatment for his back condition, 
shortening of the left lower extremity, 
hip condition, hypertension and sinusitis 
since discharge from service in 1961.  
The veteran should also be requested to 
identify the name, address of the health 
care provider and dates of treatment for 
his right hip replacement in 1996 and his 
left hip replacement in 1998, which he 
reported was done in Fort Smith, 
Arkansas.  Consent forms for the release 
to the VA of any private medical records 
should be obtained from the veteran.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the 
claims folder.

3.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA examination to determine 
the onset of the veteran's current back, 
left leg and hip disorders.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all current diagnoses pertaining to 
the back, hip and the left lower 
extremity, to include whether there is 
length discrepancy.  The examiner should 
state the following opinions

a.  Whether it is at least as likely 
as not that the current back disability, 
is related to a lumbar concussion during 
service in December 1944.

b.  If there is shortening of the 
left lower extremity, whether it is at 
least as likely as to that the shortening 
is related to the lumbar concussion in 
service.

c.  Whether it is at least as likely 
as not that any currently found hip 
condition, including bilateral hip 
replacement, is related to the lumbar 
concussion in service or to shortening of 
the left lower extremity.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



